             Case 2:20-cv-00871-CKD Document 18 Filed 04/19/21 Page 1 of 2


1    Robert C. Weems (CA SBN 148156)
     WEEMS LAW OFFICES
2    526 3rd St., Ste. A-2
     San Rafael, CA 94901
3    Ph: 415.881.7653
     Fx: 866.610.1430
4          rcweems@weemslawoffices.com
5    Attorneys for Plaintiff,
         JAMES RICHARD DECKER
6
7

8                                        UNITED STATES DISTRICT COURT
9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      JAMES RICHARD DECKER,                                      Case No. 2:20-cv-00871-CKD
11          Plaintiff,                                           STIPULATION AND ORDER
12                                                               MODIFYING SCHEDULING ORDER
      v.
13
      ANDREW M. SAUL, Commissioner of Social
14    Security,

15          Defendant.

16            The parties, by and through counsel of record, agree that good cause exists to modify or

17   clarify the April 6, 2021, scheduling order [ECF No. 16] as the parties have been meeting, conferring

18   and investigating the completeness of the administrative record, which process is ongoing and that

19   neither party is seeking to modify the scheduling order for purposes of improper delay.

20            Subject to the approval and any further orders of the Court, the parties stipulate to amend the

21   deadlines under the scheduling order, as follow:

22
23                 •     Plaintiff shall serve and file a motion for summary judgment or for remand by May

24                       24, 2021;

25                 •     Defendant shall serve and file any opposition or counter motion by June 28, 2021; and

26                 •     Plaintiff may serve and file a reply by July 12, 2021.

27
28   ///
            Case 2:20-cv-00871-CKD Document 18 Filed 04/19/21 Page 2 of 2


1    SO STIPULATED AND AGREED, April 15, 2021:
2     For Plaintiff:                              For Defendant:
3     WEEMS LAW OFFICES                           PHIL TALBERT
4                                                    Acting United States Attorney
                                                  EDWARD A. OLSEN
5                                                    Assistant United States Attorney
                                                  DEBORAH LEE STACHEL
6                                                    Regional Chief Counsel, Region IX
7                                                    Social Security Administration
                                                  MARCELO ILLARMO (MABN 670079)
8                                                    Sp. Assistant United States Attorney

9
10    /s/Robert C. Weems                By:       /s/ Marcelo Illarmo
      Robert C. Weems,                            Marcelo Illarmo,
11    Attorney for Plaintiff                      Special Assistant United States Attorney
                                                  and Attorney for the Defendant
12
13
      IT IS SO ORDERED.
14
     Dated: April 19, 2021
15                                            _____________________________________
                                              CAROLYN K. DELANEY
16                                            UNITED STATES MAGISTRATE JUDGE
17
18

19
20
21

22
23

24
25
26

27
28
